The Hon. Ray Dayton
dissents.
I respectfully dissent from my colleagues’ determination that the sentence imposed by the District Court was clearly excessive. The record indicates that the sentence is not excessive particularly including the period of supervision on Count I, with due emphasis upon deference to the sentencing judge’s discretion as required by the Rules. Also, in light of the defendant’s failure to successfully complete the chance given to him in the initial deferred imposition of sentence. It is evident that the defendant needs supervision and structure. The additional supervision would benefit the defendant rather than be a detriment.
Member, Hon. Ray Dayton.